UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7915


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHALMERS LAVETTE HENDRICKS, a/k/a Champ,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:94-cr-00030-MR-GCM-4)


Submitted:    December 15, 2009            Decided:   December 22, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chalmers Lavette Hendricks, Appellant Pro Se.   Amy Elizabeth
Ray,   Assistant  United  States  Attorney, Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Chalmers    Lavette      Hendricks    appeals     a    district   court

order denying his motion for a reduction of his sentence under

18 U.S.C. § 3582(c)(2) (2006).               The district court concluded

Hendricks was not entitled to a reduction because even with the

benefit   of    Amendment     706   of   the   Sentencing        Guidelines,   his

Guidelines range of imprisonment remained the same.                      We have

reviewed the record and find no error.             Accordingly, we affirm.

We   dispense   with   oral    argument      because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2